ANSTEAD, Judge.
The petitioner is here complaining about the alleged excessiveness of bail which was set by the trial court at $250,000.00. The drug trafficking charges pending against the petitioner involve substantial penalties which include a mandatory minimum sentence of 15 years imprisonment and a fine of $200,000.00. Section 893.135(l)(a)(3), Florida Statutes (1979). The record reflects that the trial court had evidence before it that the petitioner was heavily engaged in illicit drug trafficking in this country as well as Colombia and the Bahamas and that he had actually lived in Colombia at one time. Testimony further indicated that the specific transaction for which the petitioner is presently charged involved a sale by the petitioner to undercover agents of some 14,-000 pounds of marijuana valued at 4.5 to 5 million dollars. Under these circumstances we do not believe the petitioner has demonstrated an abuse of discretion by the trial court. Good v. Wille, 382 So.2d 408 (Fla. 4th DCA 1980).
Accordingly, the petition for review of bail is denied.
MOORE and HERSEY, JJ., concur.